
	
		I
		112th CONGRESS
		1st Session
		H. R. 2078
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  provide for greater notification of flood insurance rate map changes and the
		  appeals process, extensions of the appeals process, reimbursement for
		  successful map change petitions outside of the standard appeals process, and
		  removal of certain properties from flood insurance rate maps.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners Flood Insurance Awareness
			 Act.
		2.Television and
			 radio announcement
			(a)In
			 generalSection 1363 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended—
				(1)in subsection (a),
			 by inserting after determinations the following: by
			 notifying a prominent local television and radio station, by notifying each
			 Member of the House of Representatives and each Senator that represents any
			 part of such community,; and
				(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: , shall publish notice of the 90-day period for appeals
			 referred to in the second sentence, and shall notify a prominent local
			 television and radio station and the Members of the House of Representatives
			 and Senators referred to in subsection (a) at least once during the same 10-day
			 period.
				(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to any flood elevation determination for any area in a
			 community that has not, as of the date of the enactment of this Act, been
			 issued a Letter of Final Determination for such determination under the flood
			 insurance map modernization process.
			3.Extension of
			 appeal period
			(a)In
			 generalSection 1363(b) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4104(b)), as amended by
			 section 1(a)(2), is further amended—
				(1)by striking (b) The
			 Director and inserting (b)(1)
			 The Director; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Administrator shall grant an extension
				of the 90-day period for appeals referred to in paragraph (1) for 90 additional
				days if an affected community certifies to the Administrator, after the
				expiration of at least 60 days of such period, that the community—
							(A)believes there are property owners or
				lessees in the community who are unaware of such period for appeals; and
							(B)will utilize the extension to notify
				property owners or lessees who are affected by the proposed flood elevation
				determinations of the period for appeals and the opportunity to appeal the
				determinations proposed by the
				Administrator.
							.
				(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to any flood elevation determination for any area in a
			 community that has not, as of the date of the enactment of this Act, been
			 issued a Letter of Final Determination for such determination under the flood
			 insurance map modernization process.
			4.Reimbursement for
			 successful map changes outside of appeal processSection 1363(f) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104(f)) is amended—
			(1)by inserting
			 or any other petition to dispute the designation of a property as being
			 located in an area with a special flood hazard after subsection
			 (b) or (c); and
			(2)by inserting
			 or other petition after of an appeal.
			5.Permanent removal
			 from flood insurance rate map under certain circumstancesSection 1363 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4104), as amended by the preceding sections, is further
			 amended by adding at the end the following new subsection:
			
				(h)The Administrator
				shall annually revise each flood insurance rate map to permanently remove from
				each such map any property for which an owner or lessee of such property or a
				community is successful in a petition to remove the designation of such
				property as being located in an area with a special flood hazard and shall
				ensure that each such map indicates no history of such property being
				designated as located in an area with a special flood
				hazard.
				.
		6.Conforming
			 amendmentThe heading of
			 section 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is
			 amended by striking Appeals and inserting
			 Appeals and other
			 owner initiated map changes.
		
